Citation Nr: 1717127	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and polysubstance abuse disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel S. Krasgenor, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee. In March 2011 and June 2011 rating decisions the RO denied service connection for PTSD, depression, and anxiety. In an August 2012 rating decision the RO denied service connection for polysubstance abuse, and denied entitlement to a TDIU.

In February 2015 the Board, among other actions, denied service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and polysubstance abuse secondary to depression and anxiety, and denied entitlement to a TDIU.

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court). In August 2016 the Veteran and VA (the parties) submitted to the Court a Joint Motion for Partial Remand (JMPR) to vacate and remand to the Board the portions of the February 2015 decision that denied service connection for an acquired psychiatric disorder and denied a TDIU. In September 2016 the Court granted the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (in this case the RO). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to events during his service. He has reported that his mental health treatment has included treatment the early to mid-1990s at Methodist Healthcare in Memphis, Tennessee. He completed a release for those records and the RO requested the records. Methodist University Hospital responded that they did not have records of any such treatment. The hospital's response refers to the Veteran using a misspelling of his last name, and does not refer to any other identifying information for the Veteran. The hospital's response therefore leaves a question as to whether a search for records was made based on correct information. The Board is remanding the case for a new records request to be made to the hospital.

Any additional mental health treatment records that are obtained may be relevant to the issues of service connection for an acquired psychiatric disorder and of a TDIU. The RO should reconsider those issues if additional records are obtained.

Accordingly, the case is REMANDED for the following action:

1. Request from Methodist Healthcare in Memphis, Tennessee, records of all outpatient and inpatient mental health and medical treatment of the Veteran from 1990 through 1997. Explain that an earlier response to a request for records referred to the Veteran using a misspelling of his last name. Ask Methodist Healthcare to show in their response the name and Social Security number used to conduct the new search. Associate all records and responses received with the Veteran's claims file.

2. If any treatment or examination records from Methodist Healthcare are received, review the expanded record and readjudicate the issue of service connection for an acquired psychiatric disorder (to include PTSD, depression, anxiety, and polysubstance abuse) and the issue of a TDIU.


3. Thereafter, if any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Then return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded claims. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




